Citation Nr: 0413985	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board denied the claim in August 2001.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the August 2001 Board decision 
and remanded the matter to the Board.  In July 2003, the 
Board remanded the case for further development.  The 
requested development was completed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

In this case, when it was previously in remand status, the 
AMC attempted to comply with the requirements of VCAA.  In 
August 2003, the AMC sent the veteran a VCAA compliance 
letter.  It told the veteran that, "To establish entitlement 
to an increased evaluation for service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  Given the circumstances of this case, it 
is not clear that the letter told the veteran he had to 
submit the evidence.  Further, service-connected disabilities 
are rated according to criteria arranged in percentage steps.  
38 U.S.C.A. §§ 1114, 1155 (West 2002).  It is entirely 
possible that a disability may become incrementally worse, 
but still not approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7 (2003).  So, to substantiate an 
increase, it may not be enough to show that the condition is 
worse.  Rather, the evidence must show that the disability 
approximates the criteria for a higher evaluation.  We are 
returning the case to tell the claimant what he must submit 
to substantiate a higher evaluation.  

The August 2002 Joint Motion For Remand To BVA and To Stay 
Proceedings, asserted that VA regulations provide that each 
time the veteran was examined or hospitalized for his PTSD, 
he filed an informal claim for an increased rating.  
38 C.F.R. § 3.157(b)(1).  As such, it appeared that the claim 
for an increased rating could date from at least March 1996.  
The RO should consider the claim under the criteria in effect 
at that time.  Where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).   However, 
the old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The veteran was approved for Social Security Administration 
(SSA) disability benefits in 1999.  In July 2003, the Board 
Remanded the case requesting medical records from 1999.  VA 
received SSA records which supported the 1999 grant of 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  However, we have not received the requested records 
from 1999.  We once again request records from January 1999.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 1999, SSA determined that the veteran was disabled.  
The primary diagnosis was PTSD and the secondary diagnosis 
was osteoarthrosis and allied disorders.  Since the veteran 
is service-connected for PTSD and a lumbosacral strain, the 
SSA finding raises a possible claim for a total disability 
rating, for compensation purposes, based on individual 
unemployability (TDIU).  The RO should address this claim.  
See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should request a complete copy 
of all SSA medical records from January 
1999.  If there are no records after 
January 1999, SSA should so state.  

3.  The RO should send the veteran a VCAA 
notice letter informing him that to 
substantiate his claim, he must submit 
evidence that he has:

?	The ability to establish or maintain 
effective or favorable relationships 
with people was considerably 
impaired; and by reason of 
psychoneurotic symptoms the 
reliability, flexibility and 
efficiency levels were so reduced as 
to result in considerable industrial 
impairment.  
?	Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; or,  
?	The ability to establish and maintain 
effective or favorable relationships 
with people was severely impaired, 
with the psychoneurotic symptoms of 
such severity and persistence that 
there was severe impairment in the 
ability to obtain or retain 
employment.  
?	Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; or, 
?	The attitudes of all contacts except 
the most intimate were so adversely 
affected as to result in virtual 
isolation in the community; with 
totally incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior; with the veteran 
demonstrably unable to obtain or 
retain employment.  
?	Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name.  

The veteran should be told to submit any 
and all evidence he may have of the above 
symptomatology.  

4.  Thereafter, the RO should:  
?	readjudicate this claim, 
?	adjudicate the disability under the 
criteria effective prior to November 
7, 1996, 
?	adjudicate a claim for TDIU, 
in light of the evidence added to the 
record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


